Appeal Dismissed and Memorandum Opinion filed November 19, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00283-CV

                        FRANK JOHNSON, Appellant

                                        V.
                        DORENA MARINO, Appellee

                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-03905

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 7, 2020. The clerk’s
record was filed May 27, 2020. The reporter’s record was filed June 8, 2020. No
brief was filed.

      On October 8, 2020, this court issued an order stating that unless appellant
filed a brief on or before November 9, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Wise and Hassan.




                                         2